Citation Nr: 0519153	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that determined that new and material evidence 
had not been submitted to reopen the above claim.  In 
December 2004, the Board determined that new and material 
evidence was submitted and reopened the claim.  The Board 
then remanded the present matter for additional development.  

The veteran requested a video-conference hearing before the 
Board in September 2003, but withdrew his request in May 
2004.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand required the 
AMC to schedule a VA examination for the veteran.  It appears 
that an examination was requested by the AMC in May 2005; 
however, there is no record of a VA examination in the claims 
file.  In addition, there is no supplemental statement of the 
case, as required in the December 2004 Board remand.  38 
C.F.R. § 19.31 (2004).

Accordingly, this case is REMANDED for the following actions:

1.  If an examination was conducted in 
accordance with the December 2004 Board 
remand and as requested by the AMC in May 
2005, obtain a copy of the report and 
associate it with the claims folder.  If 
not, schedule the veteran for an 
appropriate VA examination of his low 
back.  Any indicated tests should be 
accomplished.  The claims file must be 
made available to the examiner, and the 
examiner should review the claims file 
and indicate in his or her report that 
the claims file was in fact reviewed.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed low back disorder had its onset 
during active service or is related to 
any in-service disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all pertinent evidence 
of record, to include any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


